Case 2:19-mj-01206-DUTY Document3 Filed 03/29/19 Pagelof2 Page ID #:121

AO 93 (Rey, 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Cea No: Date and time warrant executed: Copy of warrant and inventory left with:
214 -MS- oloce | 3!2at/2019 = Gloo Am. |  yaesidence_

 

 

 

Inventory made in the presence of :
A. Cagmy , Tost Enspecte

 

Inventory of the property taken and name of any person(s) seized:

(See Atjactecl invertor form)
&

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 3)>4| 20l4 | Sree s foaien.,

Executing officer's signature

Dames Keenan cc. Poste! tnsee ci

Printed name and title

 

 

 

 

 

 
_. Case 2:19-mj-01206-DUTY Document3 Filed 03/29/19 Page 2of2 Page ID #:122

  
   

 

THE Unitep States POSTAL INSPECTION SERVICE

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

(seca Saal
f ° age
‘ 2 SEARCH WARRANT INVENTORY Position/Box.: __/
Subject name:__Auye\ Advear Zolvn baie:_ 3/4 7/9
Subject Address: : a {Sb 7Floor/Room No. 30) |
Inspector(s): A 3 Lew ny Case No.
smash
Safe: Cabinet: Credenza: Desk: Drawer:
Shelf: Table: Wall: Other:
QUANTITY DESCRIPTION OF ITEMS
\ env h. hdvienen Rie \exky 4084404 ; Con Re dnd Does, ,

 

\_ ao
{ ew
leny

4 Inahes (sore WO. Englsh Sanath Dchiowry d's, $ yd Ts sds V Vive
FB checooie, CARD) Mol imudter , Bsiney, Pers, Aeceigte

Vax Docume

a \ Bing [aN as lnren {ar 0% Cus Grnris WDS, (4) bndles en Espnel Bade PONY Porghles

> par

Fale x Coy Lady Rowlk Doey
\A Fedex Express Envelopes

 

Avtie Muc Bok Pro > Cos Witarver

 

Sony Yoro 2 27523423304 3z3

 

hese. Mackak Sr 602-945 kwDRIC

 

 

My Bok dio Edition WU 1O\FS Iso
Lexar SAGKR «heb Me 4 235% 322994-

 

Samay V3\0 SN RELDBAFM Pwr

 

USPIS HDD / \wuyes fram Siw

 

mn he _*/ a fone Sind

 

 

 

 

DISTRIBUTION OF COPIES: White-U.S. Magistrate (Return with Warrant)

Yellow-Inspector (Attach to PS Form 714)
Pink-Subject Searched
Green-Evidence Control Officer (Attach to PS Form 714)

Page ( of | pages

PS Form 8164, October 1993
